Citation Nr: 0513907	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  00-13 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a shrapnel wound to the 
right leg.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from April 1945 
to January 1946; and regular Philippine Army service in 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in September 1998 and 
March 2000 of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Manila, Philippines, which denied 
entitlement to service connection for a shrapnel wound to the 
right leg.

In April 2002, the Board undertook additional development 
with respect to this issue pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2002) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 38 U.S.C. § 
7104(a) that "[a]ll questions in a matter which...is subject 
to decision by the Secretary shall be subject to one review 
on appeal to the Secretary."  In accordance with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), in July 2003, the Board remanded this 
matter to the RO for initial consideration of the additional 
evidence obtained pursuant to 38 U.S.C. § 7104(a).

In July 2004, the Board remanded the veteran's claim to 
comply with notice requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), as interpreted by the 
courts.  See Quartuccio v. Principi, 16 Vet App 183 (2002).  
The development was completed and the case was returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In a statement from the veteran, received by the RO in 
October 2004, he requested a videoconference hearing at the 
RO before a Veterans Law Judge (VLJ) sitting in Washington, 
D.C.  It does not appear that he has been afforded the 
opportunity for this hearing.  There is also no indication in 
the record that he has withdrawn his hearing request.  He 
remains entitled to his requested hearing.  38 C.F.R. § 
20.704(a) (2004).

In view of the foregoing, this case is remanded for the 
following:

Afford the veteran the opportunity for a 
videoconference hearing at the RO, 
before a Board VLJ.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


